In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00135-CV

CENTRAL STATES WATER RESOURCES,           §    On Appeal from the 431st District
INC., Appellant                                Court

                                          §    of Denton County (21-10909-431)
V.
                                          §    August 11, 2022

TERRA SOUTHWEST, INC., Appellee           §    Per Curiam Memorandum Opinion


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM